DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanzottera et al. (US Serial no. 2015/0152297) and in view of Babu et al. (US Patent No. 5506279), and further in view of Tran et al. (US Patent No. 6103316).
Regarding claims 1-3 and 5; Zanzottera et al. teaches a polymerizable composition, comprising a polymerizable monomer, such as 2-ethylhexyl acrylate and butyl acrylate ((meth)acrylate ester monomer; claim 9), a polymerizable initiator, and a methoxy polyethylene glycol methacrylate (copolymerizable macromer) [Table5, Ex.O].
Zanzottera et al. fails to teach the composition further comprising the polymerizable type I photoinitiator, as required by the instant claims.  Babu et al. teaches an acrylamide functional di-substituted acetyl aryl ketone photoinitiators, specifically a photoinitiator with the following structure [col6, line22-67].

    PNG
    media_image1.png
    65
    316
    media_image1.png
    Greyscale

Babu et al. teaches the initiators of the present invention are used in photocrosslinkable pressure sensitive adhesive compositions and are employed in an amount of 0.1 to 10 parts by weight [col13, line1-16].  Zanzottera et al. and Babu et al. are analogous art because they are both concerned with the same field of endeavor, namely photocrosslinkable pressure sensitive adhesives.  Before the effective filing date, a person of ordinary skill in the art would have been motivated to add 0.5% by weight [Ex8] of acrylamide functional di-substituted acetyl aryl ketone photoinitiator, as taught 
Zanzottera et al. fails to teach the macromer, as required by the instant claims.  Tran et al. teaches, an acrylate based pressure sensitive adhesive, further comprising a macromere, such as ELVACITE 1010 [col10, line63].  It is noted that the instant specification teaches ELVACITE 1010 to be a preferred macromer, thus the Examiner takes the position that it meets the limitations of the instant claims [Ex].  Zanzottera et al. and Tran et al. are analogous are because they are both concerned with the same field of endeavor, namely acrylate based, hot melt and pressure sensitive adhesives.  Before the effective filing date, a person of ordinary skill in the art would have found it obvious to add ELVACITE 1010, as taught by Tran et al, to the composition of Zanzottera et al., and would have been motivated to do so in order to alter properties such as the glass transition temperature of the pressure sensitive adhesive, as suggested by Tran et al. [col10, line59-63].
	Regarding claims 7-8 and 10; Zanzottera et al. teaches, in the preferred embodiment, 378.7 parts ethylhexyl acrylate, 80.2 parts butyl acrylate (458.9 total, as calculated by Examiner), 13.6 parts acrylic acid (polar monomer), and 25 parts of the macromere [Table5; Ex.O].  Babu et al. teaches employing 0.5 wt% of the acrylamide functional di-substituted acetyl aryl ketone photoinitiator [Ex8].  When looking at the teachings as a whole, the (meth)ester monomer is employed in an amount 91.8 parts, 
	Regarding claim 11; Zanzottera et al. teaches the composition may also comprise multifunctional acrylate monomers [0071].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Patent No. 6103316), and in view of Babu et al. (US Patent No. 5506279).
	Regarding claim 19; Tran et al. teaches a pressure sensitive adhesive composition comprising a mixture of isobornyl acrylate (acrylate ester monomer), acrylic acid, and ELVACITE 1010 [Ex33].  It is noted that the instant specification teaches ELVACITE 1010 to be a preferred macromer, thus the Examiner takes the position that it meets the limitations of the instant claims [Ex].
Tran et al. fails to teach the composition further comprising a polymerizable type I photoinitiator, as required by the instant claims.  Babu et al. teaches an acrylamide functional di-substituted acetyl aryl ketone photoinitiators, specifically a photoinitiator with the following structure (polymerizable type I photoinitiator) [col6, line22-67].

    PNG
    media_image1.png
    65
    316
    media_image1.png
    Greyscale

Babu et al. teaches the initiators of the present invention are used in photocrosslinkable pressure sensitive adhesive compositions and are employed in an amount of 0.1 to 10 parts by weight [col13, line1-16].  Tran et al. and Babu et al. are analogous art because 
The Examiner notes that the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to “comprising.” See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP §2111.03.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Applicants do not agree that a person having ordinary skill in the art would arrive at the invention of the present claims by combining the teachings of Zanzottera with the teaching of Tran.  Applicants argue in proposing that one of ordinary skill in the art n-Z of the present claims for the monomers of Zanzottera, i.e. Formula (I), particularly in view of the significant structural differences between the copolymerizable macromer of the present claims and the monomers of Zanzottera.  Applicants argue one of ordinary skill in the art would have had no motivation to substitute the macromers as disclosed by Tran into the invention of Zanzottera.
The Examiner makes note that the rejection of record does not set forth the substitution of the monomers of Tran with the monomers of Zanzottera, rather the rejection of record states that it would have been obvious to add the macromer of Tran to the composition of Zanzottera, and would have been motivated to do so in order to alter properties such as the glass transition temperature of the pressure sensitive adhesive, as suggested by Tran [col10, line59-63].
As such, Zanzottera in view of Babu and Tran still renders obvious the basic claims polymerizable composition as required by the instant claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767